 GOYA FOODS OF FLORID
A
 
358 NLRB No. 43
 
345
 
Goya Foods, Inc., d/b/a Goya 
Foods of Florida
 
and
 
Southern Regional Joint Board, Workers United 
a/w SEIU.  
Cases 12

CA

0
19668, 
12

CA

0
19765,
 
12

CA

019779

1,
 
12

CA

019945,
 
12

CA

019962,
 
12

CA

020041,
 
12

CA

020099

1, 
12

CA

020127,
 
12

CA

020233

1, 
12

CA

020233

2,
 
 
12

CA

0
20256
, 12

CA

0
20426,
 
12

CA

0
20496, 
12

CA

0
20542,
 
and 12

CA

0
20570
 
May 17, 2012
 
SUPPLEMENTAL DECISION AND ORDER 
REMANDING
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On March 21, 
2011, Administrative Law Judge Marg
a-
ret G. Brakebusch issued the attached 
s
upplemental 
d
ec
i-
sion
.  The Respondent filed exceptions and a supporting 
brief, the Acting General Counsel filed an answering 
brief, and the Respondent filed a reply brief.
 
The Natio
nal Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the 
s
upplemental 
d
ecision
 
and the record in light of the exceptions and briefs and 

s,
1
 
and 
conclusions and to remand the proceeding to the Regio
n-
al Director for Region 12 for further appropriate action.
 
The question presented in this compliance proceeding 
is whether the judge correctly rejected private settlement 
agreements between the R
espondent and two discrim
i-
natees where the settlements, in addition to other terms, 



 
I
.
  
BACKGR
OUND
 

s
upplemental 
d
ecision
, in 
1999, the Respondent unlawfully discharged two e
m-
ployees, Jesus Martin and Alberto Turienzo.
2
  
In 2006, 
the Board ordered the Respondent to offer Martin and 
                                        
        
 
1
 


s-

r-
ance of all 
the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
In addition, some of the Re


u-

s
upplemental 
d
ecision and 

witho
ut merit.
 
2
 
Goya Foods of Florida
, 347 NLRB 1118, 1119, 
and 
1134 (2006), 
enfd. 525 F.3d 1117 (11th Cir. 2008).
 
Turienzo full reinstatement and to make 
them whole, 
with interest, for any loss of earnings and other benefits.
3
  
 
During the compliance investigation that followed the 

o-
duced private settlement agreements that had been draf
t-
ed by the Respond

and Turienzo in October 2000, between the close of the 
underlying merits hearing and the issuance of Admini
s-

decision on the merits.  The settlements provided that, in 
exc
hange for payments ($25,000 for Martin and $22,000 
for Turienzo), Martin and Turienzo waived all claims 
against the Respondent, including their right to further 
backpay and reinstatement pursuant to a Board order.  In 
addition, the settlements required Mar
tin and Turienzo 
not to apply for employment with the Respondent at any 


 
In response, the Acting General Counsel issued a co
m-
pliance specification seeking an order rejecti
ng those 
private settlements.  The judge granted the Acting Ge
n-

analysis articulated in 
Independent Stave Co.
, 287 NLRB 
740 (1987), that the settlements were repugnant to the 
policies and purposes of
 

finding for the following reasons.
 
II
.
  
THE PROHIBITION ON U
NION ACTIVITY 
 
INVALIDATES THE SETT
LEMENTS 
 
The requirement that Martin and Turienzo refrain from 
engaging in any union activity relating to the Respondent 
or its 
employees, standing alone, warrants setting aside 
the settlements.  In 
Ishikawa Gasket America, Inc.
, the 
Board found that the employer violated Section 8(a)(1) 
of the Act by entering into a separation agreement with 
an employee under which the employee ag
reed not to 

m-
ployee of the Company to leave employment of the 
Company or to engage in any dispute or work disruption 
with the Company, or to engage in any conduct which is 

rests in remaining union
-

4
  
The Board reasoned that the separation agre
e-
ment was overly broad because it forced the employee to 
prospectively waive her Section 7 rights.
5
  
As the Board 

rights of
 
the public may not be traded away in this ma
n-

6
  
 
                                        
        
 
3
 
Id. a
t 1124

1125.  
 
4
 
337 NLRB 175, 175

176 (2001), enfd. 354 F.3d 534 (6th Cir. 
2004).
 
5
 
Id.
 
6
 
Id. at 176 (internal quotation marks omitted) (
quoting 
Mandel S
e-
curity Bureau Inc.
, 202 NLRB 117, 119 (1973)).  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
346
 

Turienzo purport to indefinitely prohibit them from e
n-
gaging in any union activity relating to the Respondent 
or its employees.
7
  
As in 
Ishikawa Gaske
t
, we will not 
approve a settlement agreement that prospectively 

8
  
That reason alone suffices for us to find the settlements 
void and reject them in their entirety.
9
 
III
.
  
THE SETTLEMENTS ALSO
 
FAIL UNDER
 
 
INDEPENDENT STAVE   
 
Alternatively, we reject the settlements, as the judge 
did, under a traditional 
Independent Stave
 
analysis.  U
n-
der 
Independent Stave
, the Board assesses whether a
p-
proving a non
-
Board settlement agreement would effe
c-
tuate the purposes
 
and policies of the Act, based on co
n-
siderations including: (1) whether the charging party, the 
respondent, and any of the individual discriminatees have 
agreed to be bound, and the position taken by the Ge
n-
eral Counsel regarding the settlement; (2) wheth
er the 
settlement is reasonable in light of the violations alleged, 
the risks inherent in litigation, and the stage of the litig
a-
tion; (3) whether there has been any fraud, coercion, or 
duress by any of the parties in reaching the settlement; 
and (4) wheth
er the respondent has engaged in a history 
of violations of the Act or has breached previous settl
e-
ment agreements.
10
  
 
We agree with the judge that the first 
Independent 
Stave
 
factor (whether all parties have agreed to be bound) 
militates against approving
 
the settlements.  Although the 
Respondent and the discriminatees have agreed to be 
bound, both the Acting General Counsel and the Char
g-
ing Party oppose the settlements.  In addition, we find it 
appropriate to accord particular weight to the Acting 
                                        
        
 
7
 


Turienzo only from disparaging the Respondent.  Whe
n construing 

c-
tive intent, as expressed in the unambiguous language of the contract.  
E.g., 
B & K Builders
, 325 NLRB 693, 694 (1998); see 
Halsted Co
m-
munications
, 347 NLRB 225, 225 (2006)
 
(construing an election stip
u-

encompasses more than mere disparagement of the Respondent.
 
8
 



Barrow Utilities 
& Electric
, 308 NLRB 4, 11 fn. 5 (1992).
 
9
 
In affirming the judge, Member Hayes 
relies solely on the unlawful 

engage in future Sec
.
 
7 activi
ties as the basis for setting aside the pr
i-
vate settlement agreements.  Inclusion of this unlawful language re
n-
dered the settlement agreements void at their inception.  See 
Ishikawa 
Gasket America, Inc.
, supra.  He therefore finds it unnecessary to pass 
on
 

Independent Stave
 
analysis or her ruling revoking the 
subpoena issued to former Board Agent Ross.  Consequently, Member 
Hayes does not join 
p
art III of this Supplemental Decision.
 
10
 
287 NLRB 740, 743 (1987).
 
General
 


11th 
hour revelation of the settl
e-
ments
11
 
and because of the provision forbidding Martin 
and Turienzo from engaging in any union activity rela
t-
ing to the Respondent or its employees.  The l
atter prov
i-

duty to protect the public interest in the enforcement of 

their Section 7 rights.
12
 
Similarly, we agree with the judge that the second 
I
n-
d
ependent Stave
 
factor (the reasonableness of the settl
e-
ments) also weighs against accepting the settlements.  As 

e-
ments is patently unreasonable.
13
  
 
Further, we find, as did the judge, that the third 
Ind
e-
pendent Stave
 
factor (the presence of fraud, coercion, or 
duress) cuts against the settlements as well.  Specifically, 

Martin and Turienzo to sign the settlement agreements 
by falsely telling the
m, before Judge Cullen had issued 
his merits decision, that the Charging Party had lost the 
case.
14
 
                                        
        
 
11
 
See 
Beverly California Corp.
, 329
 
NLRB 977, 986 (1999).
 
12
 
See 
Clark Distribution Systems
, 336 NLRB 747
, 750

751 (2001) 

and finding that the settlements were part of a broader strategy to eli
m-
inate union supporters); 
Flint 
Iceland Arenas
, 325 NLRB 318, 319 
(1998) (finding that the need to vindicate the public interest outweighed 

 
13
 

that the monetary amoun
ts paid to Martin and Turienzo were unreaso
n-


a-
ble.
 
14
 

n-


Agent Arturo Ross.  Contrary to the Respondent, the facts of this case 

of factors present in 
Drukker Communications, Inc
. v. NLRB
, 700 F.2d 
727, 733 (D.C. Cir. 1983).  There, because the Board was party to an 


testimony would be relevant 
only to the factual question of whether the 
Respondent had told Martin and Turienzo that the Charging Party had 
lost the unfair labor practice case.  Other witnesses were available to 
testify on that question, and the judge was able to, and did, appropriat
e-
ly resolve the matter by making a credibility determination.  Thus, there 
were no unusual circumstances here requiring the judge to contravene 

-
standing policy against Board employees 
appearing as witnesses in Board proceedings

Laidlaw Transit, 
Inc.
, 327 NLRB 315, 316 (1998).
 

in light of the overwhelming weight of the other factors, we would set 
aside the settlements even in the absence of any fraud.  Se
e 
Universal 
Laundries & Linen Supply

ruling excluding testimony was, at most, harmless error where it would 

 
 GOYA FOODS OF FLORID
A
 
347
 
Finally, we find, contrary to the judge, that the fourth 
Independent Stave
 

o-
lating the Act) also favors rejecting the sett
lements.  By 
the time Martin and Turienzo executed the settlements, 
the Respondent had already engaged in a laundry list of 
misconduct, which the Board later found violated the Act 
in 22 different respects.
15
  
Martin and Turienzo thus 
agreed to the settleme
nts in an atmosphere of serious, 
unremedied unfair labor practices.  In these circumstan
c-

against accepting the settlements.  
 
C
onclusion
 
The settlements produced by the Respondent are r
e-
pugnant to the purp
oses and policies of the Act.  Accor
d-
ingly, we reject them in their entirety.   
 
ORDER REMANDING
 
I
T IS ORDERED
 
that this proceeding is remanded to the 
Regional Director for Region 12 for further appropriate 
action.
 
 
Susy Kucera, Esq., 
for the General 
Counsel.
 
David C. Miller, Esq
., 
James Crosland
, 
Esq.,
 
and 
Carlos Ortiz, 
Esq.,
 
for the Respondent.
 
Rodolfo Chavez, Business Agent
,
 
for the Charging Party.
 
SUPPLEMENTAL DECISIO
N
 
S
TATEMENT OF THE 
C
ASE
 
M
ARGARET 
G.
 
B
RAKEBUSCH
, Administrative Law Judge.  
This ma
tter arises out of a compliance specification and notice 
of hearing issued on June 30, 2010, against Goya Foods of 
Florida, Inc. (Goya or Respondent) I conducted a trial in M
i-
ami, Florida, on January 11 and 12, 2011, at which the parties 
had full opportuni
ty to be heard, to examine and cross
-
examine 
witnesses, and to introduce evidence.
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the Acting General Counsel and Goya, I find and co
nclude 
as follows
 
I
.
  
FINDINGS OF FACT
 
A.  Background
 
On September 16, 1998, the Union of Needletrades, Industr
i-
al and Textile Employees, AFL

CIO

CLC and also known as 
UNITE (the Union) initiated unfair labor practice charges 
against Goya Foods of Florida 
(Goya
1
).  On April 18, 2000, the 
Regional Director for Region 12 of the National Labor Rel
a-
tions Board (the Board) issued a consolidated complaint against 
Goya, alleging violations of Section 8(a)(
5
), (3), and (
1
) of the 
National Labor Relations Act (the A
ct.)
 
                                        
        
 
15
 
See 
Goya Foods of Florida
, 347 NLRB at 1124. 
 
1
 
Because Goya Foods of F
lorida is a d/b/a entity of Goya Foods, 

 
A 13
-
day unfair labor practice hearing was held in June 2000 
before Administrative Law Judge (ALJ) Lawrence W. Cullen 
concerning these allegations.  On February 22, 2001, ALJ Cu
l-
len issued his decision.  As a part of his decision, the ALJ 
found that G
oya unlawfully terminated employees Alberto 
Turienzo (Turienzo), Jesus Martin (Martin), and Humberto 
Galvaz (Galvez) on July 7, 1999, because they participated in a 
union rally on June 30, 1999.  The ALJ found that the emplo
y-
ees were engaged in protected c
oncerted activities under Se
c-
tion 7 of the Act and recommended their immediate reinstat
e-
ment with full backpay.  ALJ Cullen also found that Goya u
n-
lawfully suspended and reduced the earnings of employee 
Reinaldo Bravo.
 
On August 30, 2006, the Board affirme
d the decision of ALJ 
Cullen, finding that Goya
 
committed numerous violations of 
Section 8(a)(
5
), (3), and (
1
) and ordered Goya to cease and 
desist from engaging in 22 separate unlawful acts.  Specifically, 
the Board found that President Mary Ann Unanue an
d other 
Goya managers informed employees that it would be futile for 
them to select or continue to support a union because Goya 
would never recognize or negotiate with it; interrogated e
m-
ployees about their union membership, activities, and symp
a-
thies; pro
mised to relieve employees of disagreeable assig
n-
ments, solicited grievances and promised to adjust grievances if 
employees ceased supporting the Union; threatened employees 
with elimination of jobs, subcontracting of work, undere
m-
ployment, closing of the 

out of State, loss or reduction of pension, and assaults on union 
representatives, if the employees engaged in union activities.  
The Board also found that Goya ordered employees not to wear 
union paraphernalia; requested 
employees to ascertain and di
s-
close to Goya the union membership and activities of other 
employees; and told employees that it would not recognize the 
authority of employees designated by the Union to represent 

ilateral changes 

policy, its increased use of temporary drivers, and its refusal to 
recognize union
-
designated representatives were the types of 
violations that were likely to have a lasting and
 
negative impact 

found that Goya violated Section 8(a)(5) of the Act by wit
h-
drawing recognition from the Union as the representative of its 
warehouse employees, drivers, and sales and merchandisin
g 
employees.
2
  
As a part of its 2006 decision, the Board also 
                                        
        
 
2
 
I also take judicial notice of the fact that the Regional Director for 
Region 12 of the Board issued a complaint against Goya on September 
2
7, 2002, alleging additional  violations of Sec. 8(a)(5) of the Act.  
Based upon that complaint, ALJ George Carson II issued a decision 
finding that Goya violated the Act by making various unilateral chan
g-
es in terms and conditions of employment without no
tice to or bargai
n-
ing with the Union.  In its decision of August 23, 2007, the Board 

changes in violation of Sec. 8(a)(5) of the Act.  The Board noted that in 
its earlier decision in 347 NLRB
 
1118 (2006), it had found that Goya 
unlawfully withdrew recognition from the Union and it had ordered 
Goya to recognize and bargain with the Union. Thus, in light of that 

statutory oblig
ation to bargain with the Union concerning its unilateral 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
348
 
found that Goya unlawfully terminated Turienzo, Martin, and 
Galvaz and unlawfully suspended and reduced the earnings of 

to reinstate
 
Turienzo, Martin, and Galvez with full backpay
3
 
and to make whole Bravo for lost wages.  The Board agreed 
with the judge that an affirmative bargaining order was wa
r-
ranted.
 
On April 24, 2008, the United States Court of Appeals for 
the Eleventh Circuit iss
ued its decision affirming and enforcing 

4
  
Although Goya argued that the court 
should remand the case to the Board for additional analysis, the 
circuit found that there was ample evidence to support the 

 
bargaining order.  The court 
concluded that the findings of fact by the ALJ and the Board 

in ruling was of considerable concern, the court also stated:  

d the particularly egregious 

n-


 

 
The Acting General Counsel alleges that in October 2000, 
Goya executed private
 
settlement agreements with Martin and 
Turienzo, providing for monetary remuneration without rei
n-
statement. The compliance specification and notice of hearing 
specifically alleges that Goya made false and/or misleading 
statements to Martin and Turienzo abo
ut the status of the unfair 
labor practice proceedings and misrepresented to them that they 
had lost their cases before the ALJ.  Furthermore, the Acting 
General Counsel alleges that in doing so, Goya engaged in 
fraudulent tactics intended to improperly in
fluence Martin and 
Turienzo into accepting the terms and conditions of the private 
settlements.
 
The Acting General Counsel also asserts that neither the 
Charging Party Union nor the General Counsel was a party to 
the private settlements.  It is further all
eged that the private 
settlement agreements contain provisions that are contrary to 
the purposes of the Act.  Accordingly, the Acting General 
                                        
                                     
 
changes and found that Goya violated Sec. 8(a)(5) and (1) of the Act.  
Goya Foods of Florida,
 
350 NLRB 939 (2007).  I also take judicial 

7), in 
which the Board found that Goya unilaterally changed terms and cond
i-
tions of employment in April and May 2001 in violation of Sec. 8(a)(5).  

granted by the D.C. Circuit in 2009. 
Goya Fo
ods, Inc., v. NLRB, 
309 
Fed. Appx. 422 (D.C. Cir. 2009).  On July 25, 2008, the Board issued a 
decision finding that Goya violated the Act by unilaterally changing 
pension plans on two occasions and by refusing to provide information 
to the Union.  The Boa
rd also found that Goya unlawfully informed 
employees that union employees were not eligible to participate in its 
401(k) plan.  
Goya Foods of Florida,
 
352 NLRB 884 (2008).  In taking 
judicial notice of subsequent Board decisions dealing with unfair labor 
practice charges other than those involved in this matter, I do not take 
judicial notice of the record evidence contained therein.  I simply note 
the subsequent proceedings and Board decisions for historical co
m-
pleteness.
 
3
 
Goya Foods of Florida
, supra.
 
4
 
NLRB v. Goya Foods of Florida, 
525 F.3d 1117 
(11th Cir. 2008).
 
Counsel submits that given the nature of the alleged violations, 

the inclusion of 
provisions in the private settlement agreements that are contr
a-
ry to the purposes of the Act, the manner in which the settl
e-
ment agreements were negotiated, and the absence of agre
e-
ment by the Charging Party Union or the General Counsel to
 
be 
bound or to recommend approval of the private settlements, the 
private settlements do not serve as waivers of reinstatement or 
serve to toll backpay.
 
The Acting General Counsel seeks an order rejecting the pr
i-
vate settlement agreements in their entiret
y and a finding that 
the agreements are repugnant to the purposes and policies of 

the law in the public interest.  The Acting General Counsel 
further seeks an order requiring Goya to immediatel
y and 
properly reinstate Martin and Turienzo and to make them whole 
for any backpay owed to them for the entire period since July 7, 
1999.
 
Goya does not dispute that it entered into the private settl
e-
ment agreements with Martin and Turienzo.  It asserts, 
howe
v-
er, that Turienzo and Martin initiated the settlement discussions 
with Goya and that the principal terms of the agreements were 
suggested by Turienzo and Martin.  Goya further asserts that 
provisions of the agreements were not intended to impose r
e-
str
ictions that would contravene the purposes of the Act.
 
C.  Issues
 
As shown by the position of the parties, the primary issue in 
this matter involves the validity of the private settlement 
agreements entered into by Goya and these two employees in 
the absen
ce of the General Counsel or the Charging Party U
n-
ion.  Because the agreements are written, the terms and cond
i-
tions of the settlement are undisputed.  The matters in dispute 
include: (1) the circumstances as to how the agreements came 
into existence; (2) 

Turienzo and Martin prior to the execution of the settlement 
agreements; and (3) the meaning of the terms of the agre
e-
ments.
 
D.  The Private Settlement Agreements
 
It is undisputed that on October 4, 2000, Jesus Mart
in signed 
four separate documents; two in English and two in Spanish.  

n-

document was prepared in both English and Spanish.  Both the 
Engli
sh and Spanish copies of the document were also signed 
by Robert Unanue representing Goya Foods, Inc. Francisco 
Unanue signed the documents as a witness to both Robert 

day, Martin also signed a 

e-

document provided that Martin waived reinstatement with 
Goya and that he had received $25,000; which was asserted to 
be 100  percent of the backpay owed him pursuan
t to the 

and Spanish.  On October 31, 2000, Alberto Turienzo signed an 
agreement consisting of four separate documents that contained 
the same language as those signed by Martin, except that Tu
r
i-
 GOYA FOODS OF FLORID
A
 
349
 

the agreement signed by Martin, Robert Unanue signed the 
documents on behalf of Goya Foods, Inc. and Francisco 
Unanue signed the documents as a witness to the signatures of 
Turienzo and Rober
t Unanue.
 
Both of the settlement agreements signed by Martin and T
u-
rienzo contained the same textual language; only the monetary 
amounts varied.  Martin received $25,000 and Turienzo r
e-
ceived $22,000.  The agreements provided that in exchange for 
the monet
ary amount, the individuals agreed that the amount 
paid to them was all that they were entitled to receive from 
Goya as settlement of any and all claims against Goya, inclu
d-
ing, but not limited to, reinstatement and/or backpay pursuant 
to the Board case th
at had been filed on their behalf.  In receipt 
of the monetary amount, Martin and Turienzo were required to 
acknowledge that the money paid to them was consideration to 
which they were not already entitled.  By signing the agreement 
and accepting the monet
ary amount, the employees waived all 
rights and claims due them under the Board as well as any other 
Federal, State, or local government agency or department, or 
any labor organization. Furthermore, in exchange for the mo
n-
ey paid to them, Martin and Turien
zo agreed that they would 
not engage in any union activity relating to Goya and/or its 
employees.  Martin and Turienzo also agreed that they would 
not at any time apply for or seek employment with Goya and 
that they would not disclose or discuss the terms 
of the agre
e-
ment.  Martin and Turienzo signed the agreements in both En
g-
lish and in Spanish.
 
There is no dispute that the General Counsel and the Union 
were not parties to these agreements.  Both Robert Unanue and 
Francisco Unanue admitted that they did no
t inform either the 
Union or the General Counsel of the agreements and they were 
unaware of any other company officials who did so.
 
E.  Witnesses Testifying in this Proceeding
 
1.  Witnesses for the Acting General Counsel
 

tive language is Spa
n-
ish. Using an interpreter, he testified that he understands and 

for Goya Foods of Florida in 1986 as a night
-
shift stocker.  In 
1987, he became a forklift driver and worked 
for Goya until his 
discharge in 1999.  Jesus Martin was also born in Cuba. Martin 
worked as a forklift driver for Goya for approximately 12 to 13 
years.  He does not speak or understand English.  Both Turie
n-

preter.
 
Both Turienzo and Martin were terminated by Goya on July 
7, 1999, after participating in a union rally on June 30, 1999.  
As referenced above, the Board found that Turienzo and Martin 
were unlawfully terminated for engaging in protected concerted 
a



b-
licize and garner support for its health based grievances against 
Goy
a for alleged rodent infestation and unsanitary and unsafe 
working conditions.  ALJ Cullen also noted that on June 23, 
1999, Turienzo and Martin registered complaints with the Flo
r-
ida Department of Agriculture, which found rodent activity.
 

sses
 
Goya Foods of Florida is a trade name or d/b/a for Goya 
Foods, Inc. In his underlying decision, ALJ Cullen noted that 
Goya is the largest wholesaler of Hispanic food products in the 
United Sates and operates in several States and Puerto Rico as 
well a
s in Miami, Florida.  Robert Unanue has been with Goya 
Foods, Inc. for 34 years.
5
  
In August 1999, Robert Unanue r
e-
placed his cousin Mary Ann Unanue to become president of 
Goya Foods of Florida and he reported to his uncle, Joseph 
Unanue, who was then serv
ing as president of Goya Foods, Inc.  
In 2004, Robert Unanue became president of Goya Foods, Inc. 
and his brother currently serves as executive vice president for 
Goya Foods, Inc.
 
ALJ Cullen also noted in his decision that an individual ide
n-
tified as Frank
 
Unanue was the uncle of Mary Ann Unanue and 
was also a part owner of Goya.  Both Mary Ann Unanue and 
the individual identified as Frank Unanue was found by the 
ALJ to have engaged in conduct violative of Section 8(a)(1).  
After Robert Unanue served as pre
sident of Goya Foods of 
Florida, Francisco Unanue became president of Goya Foods of 
Florida and remains in that position at this time.  Both Franci
s-
co Unanue and Robert Unanue attended the June 2000 unfair 

t hearing that 
Francisco Unanue is the son of Frank Unanue; the individual 

testified that at the time that the settlement agreements were 
signed with the employees in 2000, he was not an employee
 
of 
Goya.  He testified that his cousin, Robert Unanue, brought him 
into the settlement discussions because he was known to the 
employees because of his previous employment with Goya.
 
F.  Facts of the Case as Presented by the Parties
 

ion of signing the settlement agreement
 
Jesus Martin testified that Francisco Unanue initially co
n-
tacted him approximately 2 or 3 weeks before he actually 
signed the settlement agreement.  He confirmed that both Fra
n-
cisco Unanue and Robert Unanue telephone
d him over a 3
-
week period.  He ultimately met with Francisco Unanue and 

e-
ment.  Martin testified that when he spoke with Francisco 

e-
clared 


Martin recalled that he questioned Unanue if it were true that 
the judge had said that they had lost the case.  Unanue co
n-
firmed that i
t was true.  Martin testified that after he first talked 
with Unanue, he did not contact the Union to verify the status 
of the case.  He testified that he did not know who to contact in 
the Union.  He spoke, however, with Turienzo prior to signing 
the sett

that the judge had decided against the Union and the employees 
                                        
        
 
5
 
His testimony reflects that while he took two sabbaticals from the 
Company during the period of time between 1990 and 1999, he r
e-
turned to the Company to assume the position of president of G
oya 
Foods of Florida in August 1999.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
350
 
had lost their case.  Turienzo told Martin that if that were the 

 
Martin also testified that he 
did nothing to contact the Union 
because he believed Francisco Unanue. Martin testified that he 
did not read the settlement agreement before he signed it.  In 
fact, Francisco Unanue read the settlement agreement to him.  
Martin also recalled that on the da
y that he signed the settl
e-
ment agreement, Unanue sent him to the bank and he received 
$25,000.  Martin explained that he signed the settlement 
agreement because he had debts, and complications because of 
his diabetes and he had no money.
 
2.  The involveme
nt of employee Gilberto Torres
 
During the same 2
-
 
to 3
-
week period prior to his signing the 
settlement agreement, Martin also received two to three tel
e-
phone calls from employee Gilberto Torres urging Martin to 
sign the settlement agreement.  Martin testif
ied that Torres told 
him that the Union had lost the case and that Goya was not 
tricking him and he should sign the settlement agreement b
e-
fore he lost everything.  Martin testified that he believed Torres 
and he believed Francisco Unanue.
 
Torres has been 
employed with Goya since on or about 
March 1993, and on May 14, 2001, Torres was promoted to 
fleet maintenance supervisor.  Prior to that time, he was a 
warehouse employee.  Torres denied that he ever told Martin 
that the Union had lost the case or that he
 
advised Martin to 
take the settlement before he lost everything.  Counsel for the 
Acting General Counsel submitted into evidence documents 
showing that Torres received various loans or pay advances 
from Goya during the period of time from November 1999 
th
rough November 2000. Specifically, Torres received the fo
l-
lowing loans: (1) $85 on November 10, 1999; (2) $300 on D
e-
cember 1, 1999; (3) $700 on May 26, 2000; (4) $150 on June 1, 
2000; (5) $2500 on September 6, 2000; and (6) $3000 on N
o-
vember 3, 2000.  Torr
es testified that he paid back each of the 
loans that he received from Goya.  In response to the exhibits 
submitted by the Acting General Counsel, Goya submitted into 
evidence documents covering a period of time from September 
10, 1993, through February 9,
 
2009, reflecting 19 loans or pay 
advances to Torres.  The amount of the loans ranged from $100 
to $5000.  Torres testified that he repaid all of the loans or pay 
advances during this period of time.   
 
In her posthearing brief, counsel for the Acting Gene
ral 
Counsel points out that Torres received the loan of $2500 a
p-

agreement and he received the loan of $3000 only 3 days after 
Turienzo signed the settlement agreement.  Counsel further 
submits th
at prior to the fall of 2000; Torres had never received 
loans as large as those given to him in September and Nove
m-
ber 2000 and that he did not receive any other loans as large as 
these until he became a supervisor.  Furthermore, counsel for 
the Acting Gen
eral Counsel points out that unlike all but one of 
the other loans to Torres, the September 6 and November 3, 
2000 loans do not have any notation showing that the loans 
were to be deducted from his paycheck or that the loans have 
ever been repaid.  The onl
y other loan without this notation was 
a loan of $5000 given to Torres in February 2003 and after his 
promotion to supervisor.
 

 
settlement agreement
 
Turienzo testified that approximately 1 to 2 days before he 
sign
ed the settlement agreement, he was contacted by Francisco 
Unanue.   Unanue told him that he wanted to have a meeting 
with him in his office.  The record reflects that Francisco 

however, in a facil
ity affiliated with Goya. The meeting was 

p.m. in the afternoon.  Both Francisco Unanue and Robert 
Unanue were present.  Turienzo testified that while Robert 
Unanue was present during the meeting
, Francisco Unanue 
conducted the meeting.  Turienzo recalled that Unanue told him 
that the Union had lost its case against Goya and that he (Tur
i-
enzo) had lost all his legal resources.  Unanue told him that 
because he had been a good employee there for 13 
years, Goya 
would offer him a proposition.  Unanue said that he did not 

b-

did not want my family to suffer the consequences, that I cou
ld 
be recompensated with a settlement of $22,000 if I signed a 
paper that I would never talk or anything, some kind of waiver 
of never talking bad about Goya, never going on television, 

 
Although Turienzo asserted t
o Unanue that he had made 
more money than that when he worked there, Unanue stated 
that this amount was the most that Goya could offer him.  Tur
i-
enzo asked if the Board knew about the agreement.  Unanue 

because 
the Union had already lost the trial and Goya had won the trial.
 
Turienzo recalled that he just glanced over the settlement 
agreement before signing it and he was in the meeting for only 
about 25 minutes. Turienzo did not know who prepared the 
docu
ment that he signed.  Additionally, he testified that he did 
not suggest any language contained in the private settlement 
agreement.  He understood that in signing the agreement, he 
was prohibited from discussing or disclosing the terms of the 
document. He
 
denied that it was his idea to include this la
n-
guage. Turienzo confirmed that he is not an attorney nor has he 
ever studied law.  He has never drafted a legal document and 
does not write in English. Before leaving the meeting, he r
e-
ceived a check for the 
$22,000.  Turienzo testified that at the 
time of the meeting, he was unaware of the amount of backpay 
that the Board was seeking for him.  He also testified that he 
did not read the section of the settlement agreement that pr
e-
cluded his engaging in any uni
on activity related to Goya and 
its employees.
 
4.  The testimony of Robert and Francisco Unanue
 
Robert Unanue testified that during the summer of 2000, he 
received a telephone call from Turienzo.  He asserted that he 
had never met Turienzo.  He testified 
that Turienzo told him 
that he would like to get together with Unanue to work things 
out and he wanted to come to see him.  Robert Turienzo test
i-
fied that he later met with Turienzo in his office.  Unanue test
i-

 
Goya.  Unanue 
asserts that Turienzo offered to stop disparaging the Company 
and he wanted a confidential agreement.  Unanue recalled that 
 GOYA FOODS OF FLORID
A
 
351
 
he told Turienzo when they met that he could not return to 

with that and confirmed that he would get the other parties 
together for a meeting.  Unanue testified that there was no di
s-
cussion about any specific monetary amount to be paid to Tur
i-
enzo.
 
Robert Unanue testified that he later attended a meeting with 
Turi
enzo, Martin, Galvez, and Bravo.  Robert Unanue e
x-


f-
fice and not at the Goya facility.  Robert Unanue recalled that 
during this meeting, th
ere were discussions about the emplo
y-

There was also discussion concerning the fact that there would 
be no reinstatement for Turienzo, Martin, and Galvez.
6
 
Francisco Unanue testified that he 
attended a meeting in July 
or August 2000 with Turienzo, Martin, and Humberto Galvez.  
Initially, he could not recall whether Bravo or Robert Unanue 
was present. He recalled that the meeting lasted for approx
i-
mate 30 to 45 minutes and he identified Turienz
o as the person 



their proposal to stop bad
-
mouthing the Company if Goya g
ave 
them money. He described the proposed arrangement as akin to 
an amicable divorce.  Unanue also asserted that the subject of 
the employees ceasing to bad
-
mouth the Company was initiated 
by Turienzo and not Goya.  Unanue also testified that it was 
Turien
zo who wanted the confidentiality clause included in the 
agreement.   Unanue asserted that while the employees offered 
to cease bad
-
mouthing the Company in exchange for money, no 
monetary amount was discussed.  Unanue acknowledged, ho
w-
ever, that it was imp
ortant to Goya that the employees stop bad
-
mouthing the Company.  Francisco Unanue testified that Goya 
responded to the offer by saying that they would think about it 
and get back with the employees.  Francisco Unanue testified 
that Goya may have presented
 
documents to the employees 
during this first meeting; however, he could not recall whether 
Goya had any documents at that time.  He recalled that no 
agreement was reached with the employees during the first 
meeting.  Francisco Unanue also testified that t
he employees 
had not wanted the other employees in the warehouse to know 
that they were meeting with Francisco and Robert Unanue.
 
Francisco Unanue testified that he had a second meeting with 
Turienzo, Martin, and perhaps Bravo at his office.  He recalled 
t
hat Robert Unanue was out of town and did not attend the 
meeting.  He could not recall how the second meeting came 
about.  He opined that either Goya called the employees or the 
employees called and initiated the meeting.  He testified that by 
this second 
meeting, there was a document that covered the 
topics discussed during the first meeting.  Francisco Unanue 
asserted that he gave the document to the employees and told 
them to take it home with them and to read it and consult with 
whomever they wished and
 

                                        
        
 
6
 
Although Bravo had not lost his job with Goya, there was discu
s-
sion about his receiving some money and then leaving the Company.
 
Goya.  Francisco Unanue could not recall whether any specific 
monetary amounts were discussed during this meeting.
 
Robert Unanue testified that during this period of time, he 
spoke with Martin a couple of times by telephone.
 
Francisco 
Unanue recalled that following his second meeting with e
m-
ployees, he met again with Martin and Turienzo and an agre
e-
ment was reached with Martin.  He recalled that during the 
meeting, Turienzo told Martin that he thought that it was a 
good deal.
 
At a later time, Francisco Unanue and Robert 
Unanue met with Turienzo in which an agreement was reached 
with Turienzo.
 
Francisco Unanue denied that he told the employees during 
any of the meetings that the Union had lost the case before the 
judge and he d
enied that he referenced the judge during the 
meetings.  Robert Unanue also denied that he ever heard Fra
n-
cisco Unanue make any statements during the meetings about 
the ALJ decision or the unfair labor practice trial.  Francisco 
Unanue also testified that 
he never made any attempt to inte
r-
pret or explain the settlement documents to the employees du
r-
ing any of his meetings with the employees.  He asserted, ho
w-
ever, that the employees understood that if they accepted the 
deal, they could not ever return to wo
rk for the Company.  
Robert Unanue testified that Francisco Unanue and he asked 
the employees if they understood the documents and had time 
to review the documents.  He recalls that the employees r
e-

 
Robert Unanue asserted that Goya did not d
isclose the co
n-
tents or the existence of the private settlement agreements to 
either the Charging Party Union or to the Board because of the 
wishes of Turienzo.  Unanue contends that Turienzo told him 
that he wanted their discussions to remain confidential
 
because 
he did not want outside pressure from the Union or anyone else.  
Unanue also testified that while the private settlement agre
e-

terms were proposed by Turienzo and the discriminatees.
 
5.  Tu

 
On rebuttal, Turienzo testified that he did not approach Goya 
after the unfair labor practice hearing to try to settle the case. 
He testified that Francisco Unanue telephoned him to initiate 
the settlement discussions.  Turienzo
 
denied that he offered to 
either Robert Unanue or Francisco Unanue to stop bad
-
mouthing the Company in exchange for a settlement.  Turienzo 
also denied that he ever told Francisco Unanue or Robert 
Unanue that he wanted to keep the settlement agreements co
n-
fidential.  He also denied that he ever spoke for any of the other 
employees during the settlement discussions.  Turienzo testified 
he only had one telephone conversation with Francisco Unanue 
and no telephone conversations with Robert Unanue.  He co
n-
firm
ed that he attended only one meeting with Francisco and 
Robert Unanue.  He denied that he attended any meetings with 
Goya and the other employees.
 
II
.
  
CONCLUSIONS
 
Goya asserts that the Board should give effect to the settl
e-
ment agreements between Goya and
 
Turienzo and Martin 
whereas the Acting General Counsel maintains that the settl
e-
ment agreements should be rejected.  Both Goya and the Acting 

Independent Stave 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
352
 
Co
., 287 NLRB 740 (1987), in support of their posi
tions.   In 
this landmark decision dealing with private settlements, the 
Board not only reiterated its guiding principles in analyzing 
settlements, but it also set out various factors that may be used 
in the analysis of private settlements.  Referencing it
s prior 
decisions in 
Combustion
 
Engineering
, 272 NLRB 215 (1984); 
Coca
-
Cola Bottling Co. of Los Angeles
,
 
243 NLRB 501,
 
502 
(1979); and 
Texaco, Inc.,
 
273 NLRB 1335, 1336

1337 (1985), 
the Board acknowledged its longstanding policy of encouraging 
the peaceful
, nonlitigious resolution of disputes and its policy 
of encouraging parties to resolve disputes without resort to the 

that notwithstanding this strong commitment to settlements, it 
is not require
d to give effect to all settlements reached by the 
parties to a dispute whether the settlement is reached with or 

.  Independent Stave, 
above at 741.  The Board explained that its power to prevent 
unfair labor practice
s is exclusive, and that its function is to be 
performed in the public interest and not in vindication of pr
i-

Board alone is vested with lawful discretion to determine 
whether a proceeding, when
 
once instituted, may be abandoned.  
Ibid.
 
The Board acknowledged that it would be impossible to a
n-
ticipate each and every factor which would have relevance to a 
review of non
-
Board settlements and thus did not find it nece
s-
sary to provide an exhaustive li
st of all the factors that may be 
relevant in individual cases.  In the alternative, the Board e
x-
plained that it would examine all the surrounding circumstan
c-
es.  Such analysis would include, but not be limited to (1) 
whether the charging party or parties,
 
the respondent(s), and 
any of the individual discriminatee(s) have agreed to be bound, 
and the position taken by the General Counsel regarding the 
settlement; (2)  whether the settlement is reasonable in light of 
the nature of the violations alleged, the 
risks inherent in litig
a-
tion, and the stage of the litigation; (3) whether there has been 
any fraud, coercion, or duress by any of the parties in reaching 
the settlement; and (4) whether the respondent has engaged in a 
history of violations of the Act or h
as breached previous se
t-
tlement agreements resolving unfair labor practice disputes. 
Independent Stave
, above at 743.
 
Goya asserts that all of the 
Independent Stave
 
factors weigh 
heavily in favor of giving effect to the settlements.  The Acting 
General Cou
nsel, however, contends that all of the factors favor 
the rejection of the private settlement agreements executed by 
discriminatees Martin and Turienzo.
 
A.  Analysis of the Independent Stave Factors
 
1.  Whether the parties agree to be bound and the positio
n
 
of the Acting General Counsel
 
On September 25, 2006, Goya filed a motion for reconsi
d-
er
a
tion and motion to reopen the hearing with the Board.  In its 

n-
agement personnel, operations, and employee ear
nings that 
occurred after the close of the 2000 hearing.  In describing the 

r-
dered remedy was no longer appropriate, Goya also asserted 
that three
7
 
of the four individuals that the Board had ordered 
Goya to pay backpay and to offer reinstatement had signed 
waivers and accepted payment to release their claims to rei
n-
statement and backpay.  Counsel for the Acting General Cou
n-
sel asserts that Goya had not raised the existence of the settl
e-
ment agreements
 
until it referenced the settlement agreements 
in this 2006 motion to the Board.  In an order dated December 

8
 
Goya asserts that the first factor of the 
Independent Stave
 
analysis is met because the parties agreed t
o be bound.   There 
is no dispute, however, that the General Counsel and the Char
g-
ing Party Union were not parties to the settlement.  Additiona
l-
ly, Goya acknowledges that there was no attempt to notify the 
Union or the General Counsel of the settlement ag
reements.  
Goya contends that it agreed to be bound and that it lived up to 
its part of the agreements.  Goya also maintains that both Tur
i-
enzo and Martin agreed to be bound when they signed the 
agreements.  Although Goya admits that both the Union and the
 
Acting General Counsel oppose giving effect to the settlements, 
Goya treats this opposition as less significant than the intention 
of Goya and Martin and Turienzo to be bound, I find this arg
u-
ment without merit.
 
The Board has long held that the opposition
 
of the General 
Counsel and the charging party is a significant factor to be co
n-
sidered in determining whether a non
-
Board settlement is to be 
accepted. 
Copper State Rubber
, 301 NLRB 138 (1991); 
TNS, 
Inc
., 288 NLRB 20, 22 (1988).  Certainly, there are circ
u
m-
stances in which the Board has accepted settlement agreements 
over the opposition of the General Counsel or the charging 
party.  In fact, in 
Independent Stave Co.,
 
287 NLRB 740, 743

744 (1987), the Board accepted settlement agreements entered 
into by the
 
respondent and the alleged discriminatees over the 

k-
edly different than those found in the case in issue.  The union 

encouraged the a
pproval and effectuation of the settlement 
agreements.  Additionally, the settlement agreements in 
Ind
e-
pendent Stave
 
were reached only 10 days after the issuance of 
the complaint.  The Board noted that inasmuch as the settl
e-
ment agreements provided for imm
ediate employment, retroa
c-
tive seniority, and a reasonable payment of backpay, and in 
light, of there being no evidence of fraud, coercion, or duress 
the Board accepted the settlement agreements over the oppos
i-
tion of the General Counsel.
 
Goya cites the Bo

BP Amoco Chemical
-
Chocolate Bayou
, 351 NLRB 614, 615 (2007), as a case in 
                                        
        
 
7
 
Although not specifically included in the compliance specification 
and notice of hearing, Reinaldo Bravo also signed a private settlement 
agreement with Goya on September 26, 2000.  In receipt for $37,000, 
he agreed to resign from Goya.  The agreement als
o contained a conf
i-
dentiality provision similar to those agreements signed by Turienzo and 
Martin and the agreement prohibited his engaging in any union activity 
relating to Goya and its employees.
 
8
 
In its Order, the Board noted its agreement with the Gen
eral Cou
n-

waiver of reinstatement and payment of backpay should properly be 
raised and litigated in the compliance stage of the proceeding.
 
 GOYA FOODS OF FLORID
A
 
353
 
which the Board approved a settlement agreement over the 
opposition of the General Counsel and the union.  As Goya 
points out, the Board noted that the alleged disc
riminatees vo
l-
untarily agreed to be bound.  In that case, however, the parties 
also stipulated that the alleged discriminatees were aware of the 
content, advised of the meaning, and knew that they were wai
v-
ing and releasing claims against the respondent.  
Furthermore, 
at the time that the agreements were signed, no charges had 
been filed and the prospect of litigation was not obvious.  Fu
r-
thermore, the record did not reflect that all of the alleged di
s-
criminatees had engaged in protected activity or that th
e r
e-
spondent was aware of it. Many of the 27 alleged discrim
i-
natees who were presented at the hearing were not openly su
p-
portive of the position of the General Counsel or the union. 
More importantly, however, there was no evidence that the 
agreements were 
fraudulent or that the alleged discriminatees 
signed the agreements under duress or threat of coercion.  
Above at 615

616.  Thus, the facts of 
BP Amoco Chemical
-
Chocolate Bayou
 
are markedly distinguishable from those in 
the instant case.
 
Unlike the circums
tances in 
Independent Stave
 
or 
BP Amoco 
Chemical
-
Chocolate
 
Bayou
, these settlement agreements were 
signed approximately 6 months after the complaint issued and 
approximately 4 months after the unfair labor practice hearing.  
Additionally, the opposition of
 
the Acting General Counsel and 
the Union is even more significant because of the content of the 
agreements and the evidence of fraud and misrepresentation. 
Thus, the first factor in the 
Independent Stave
 
analysis would 

f the private settlement 
agreements.
 
2.  Whether the settlements are reasonable
 
The second factor in the 
Independent Stave
 
analysis looks to 
whether the settlement is reasonable given the nature of the 
violations alleged, the stage of the litigation, and t
he risks i
n-
herent in the litigation.  Goya submits that the settlement 
agreements were entered into at a time when it had not been 
established that Goya had violated the Act.  Goya is correct that 
the settlement agreements were entered into 4 months prior 
to 


cannot be judged in hindsight and must be viewed from the 
perspective of the litigants at the time of the settlement.  The 
Acti
ng General Counsel asserts that although Goya had not 
been found to have committed unfair labor practices prior to the 
execution of the private settlement agreements,  Goya was later 
found by the Board to have committed extensive and serious 
violations of 
Section 8(a)(
5
), (3), and (
1
) of the Act.  The Ac
t-
ing General Counsel further argues that since the execution of 

n-
stant case, the Board has issued three additional decisions, fin
d-
ing that Goya viol
ated the Act.  Interestingly, in a 2007 dec
i-
sion, the Board specifically found that Goya violated Section 
8(a)(5) and (1) of the Act by making unilateral changes in the 
terms and conditions of employment of drivers, warehouse 
employees, and sales employees
 
at its Miami facility on various 
dates, including the precise period of time in which Turienzo 
and Martin signed the settlement agreements.  Despite the fact 
that the Board has found that Goya has continued to violate the 
Act after the execution of privat
e settlements with Martin and 
Turienzo in October 2000, I agree with Goya that the validity 
of the settlement agreements must be determined by the ci
r-
cumstances occurring at the time of the execution and not based 

 
Overall, how
ever, the components of the second 
Independent 
Stave
 
factor do not support the acceptance of the settlement 
agreements.  As discussed briefly above, the settlement agre
e-
ments were executed approximately 4 months after the parties 
engaged in a 13
-
day trial.
 
As pointed out by the Acting General 
Counsel, the settlement agreements were not executed until the 
General Counsel had spent significant time and resources lit
i-
gating the case before the ALJ.  The strength of the General 

isclosed and the risks of lit
i-
gation were much lower than in cases where the settlement was 
reached prior to litigation or in the very early stages of litig
a-
tion.
 
More important than the issue of the risk of litigation or the 
stage of the litigation is the
 
analysis of whether the settlement is 
reasonable given the nature of the alleged violations.  Relying 
upon 
Independent Stave Co
., Goya asserts that a settlement 

a-
tions.  Goya submits that the Boa
rd approved a settlement in 
American Pacific Pipe Co
., 290 NLRB 623, 624 (1988), in 
which the discriminatee was paid 50 percent of the amount 
calculated by the General Counsel.  Considering all the circu
m-
stances of the case, the Board determined that honor
ing the 

public policy would be served by addressing the backpay i
s-

Amer
i-
can Pacific Pipe
 
was executed by not only the discriminate and 
the r
espondent, but also the charging party union.  Additionally, 
the Board noted that while the record did not disclose precisely 
why the discriminatee agreed to accept only 50 percent of ca
l-
culated backpay, the record reflected that there were discu
s-
sions con

interim employment and discrepancies between the interim 
employment list submitted to the unemployment office and to 
the General Counsel.  Thus, it would appear that the overall 
circumstances consider
ed by the Board in 
American
 
Pacific 
Pipe
 
were quite different than the circumstances of the instant 
case.
 
Goya asserts that the amounts paid to Turienzo and Martin 
were 100 percent of the backpay putatively owed them at the 
time of the settlement.  Goya 
opines that the payments of 

future value and the uncertainty of ever getting any money was 

e-
cific amounts to Turienzo and Martin were in f
act sufficient, 

remedy involved only these monetary payments.  As counsel 
for the Acting General Counsel points out, the only employee 
interest addressed in the settlement agreements was the mon
e-
t
ary remedy offered to Turienzo and Martin.  Counsel for the 
Acting General Counsel further submits that the settlement 
agreements provided for none of the other remedies ordered by 

 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
354
 
the reins
tatement of Martin, Turienzo, and Galvez; the making 

in both bargaining units for any losses of wages or other ben
e-

t-
eral actions in ass
igning routes to drivers and stores to salesmen 
since dates in 1998, and as a result of the disproportionate i
n-
crease in the number of temporary employees regularly e
m-

y-
ees in the warehouse and driver
 
units for any losses occasioned 
by the unilateral cessation of the policy allowing employees to 
take company
-
provided radio phones home with them; recogn
i-
tion of and bargaining with the Union; the rescission of unila
t-

 
and posting of a notice 
to employees assuring them that they have a right to engage in 
Section 7 activities and that Respondent cannot violate the Act 

 

remedy is the posting of a no
tice to employees that addresses 

that the Respondent violated Section 8(a)(
5
) and (
3
) of the Act 

i-
sors and agents violated Section 8(a
)(1) of the Act by engaging 

c-
tion 7 rights and included various unlawful statements, promi
s-
es, and threats to employees.  The Board
-
ordered notice gives 
assurances to employees that Goya will no lo
nger engage in 
such conduct.  As the Board has long recognized, the requir
e-

their rights under the Act, the violations found by the Board, 

 
unlawful conduct in the future, and the affirmative action to be 
taken by the respondent to redress the violations has been an 

c-

J. Picini Flooring
, 
356 NLRB 
11, 12
 
(2010). The Board further noted that remed
i-
al notices serve a number of important functions in advancing 

t-
ing unfair labor practices.  Remedial notices help to counteract 
the effe
ct of the unfair labor practices by informing employees 
of their rights under the Act as well as informing employees of 

Ibid.  Thus, the notice to employees not only lets the employees 
kn
ow what a respondent is doing to correct and remedy the 
current violations, but also gives employees assurances that 
future violations will not occur.
 
Thus, the executed settlement agreements were totally unre
a-
sonable given the nature of the alleged violat
ions, the stage of 
the litigation, and the risks inherent in litigation.
 
3.  Whether there was fraud, coercion, or duress
 
by any of the parties
 
Goya asserts that there is no possibility of coercion or duress 
in this case inasmuch as Martin and Turienzo had
 
been separa
t-
ed from their employment with Goya for more than a year at 
the time they signed the settlement agreements.  Goya argues 
that since these individuals were not employed with Goya, 
Respondent could not threaten their jobs.  Additionally, there is
 
no evidence of any physical or economic threat to either of 
these individuals.  Goya asserts that because it was simply not 
possible for Goya to adversely affect them, counsel for the 
Acting General Counsel must prove fraud to support this 
Ind
e-
pendent Sta
ve
 
factor.
 
While there does not appear to be evidence of coercion or 

n-
tentional misrepresentation to Martin and Turienzo. Both Ma
r-
tin and Turienzo credibly testified that at the time the agre
e-
ment
s were presented to them, Francisco Unanue told them that 
the Union had lost their cases before the ALJ.  Francisco 
Unanue and Robert Unanue vigorously denied that any such 
statement was made to either Martin or Turienzo.  There were 
only four witnesses wh
o testified about the conversations that 
preceded the signing of the settlement agreements.  These wi
t-
nesses were Martin, Turienzo, Francisco Unanue, and Robert 
Unanue.  On the basis of the total record evidence, I found the 
testimony of Martin and Turienz
o to be the most credible.
 
The testimony of Francisco Unanue and Robert Unanue was 

r-
rored the testimony of the other.  In contrast, the testimony of 
Martin and Turienzo was not polished and was m
uch less sp
e-
cific.  Because they testified through an interpreter, there was 
not an even flow in the testimony.  Frequently, their testimony 

translation and questions had to be clarified or resta
ted.  D
e-
spite these interruptions and the awkwardness of the question 
and answer process, Martin and Turienzo nevertheless presen
t-
ed a credible description of the circumstances surrounding the 
signing of the settlement agreements.
 
Both Martin and Turienzo 
testified that prior to their signing 
the settlement agreements; they were initially contacted by 
Francisco Unanue.  Martin recalled that both Robert Unanue 
and Francisco Unanue telephoned him over a 3
-
week period 
prior to his meeting with Francisco Unanue
 
and Robert Unanue 
and his signing the agreement.  Turienzo also recalled that 
while he had spoken with Robert Unanue before his meeting 
with Francisco and Robert Unanue, there was no prior meeting 
with Robert Unanue.  Both Martin and Turienzo recalled tha
t 
Francisco Unanue did most of the talking concerning the se
t-
tlement agreements.  Both Turienzo and Martin recalled that it 
was Francisco Unanue who told them that the Union had lost 
the case.  Martin recalled that after initially hearing this from 
Francis
co Unanue, he contacted Turienzo and they discussed 
their options.  Turienzo told him that if the Union had lost the 

agreements.
 
During the 2
-
 
to 3
-
week period prior to signing the agre
e-
ment, Martin 
also received two to three telephone calls from 
employee Gilberto Torres telling him that the Union had lost 
the case.  Torres told him that Goya was not trying to trick him 
and that he should sign the settlement agreement before he lost 
everything.  The r
ecord reflects that at the time that Torres 

Torres was not a supervisor or manager.  He was not promoted 
to a supervisory position until approximately 6 months later.  
The record reflects that ov
er a period of time from 1993 
through February 2009, Torres received loans and pay advances 
from Goya in various amounts.  Torres testified that all loans 
 GOYA FOODS OF FLORID
A
 
355
 
and pay advances were repaid.  Counsel for the Acting General 
Counsel submits, however, that Torres r
eceived a loan of $2500 

agreement and an additional loan of $3000 only 3 days after 
Turienzo signed the settlement agreement.  Counsel asserts that 
prior to the fall of 2000, Torres had never r
eceived loans as 
large as those given to him in September and November 2000 
and that he did not receive any other loans as large as these 
until he became a supervisor. Counsel also asserts that contrary 
to other
9
 
loans that were periodically made to Torres
, the loan 
documentation for these two loans does not reflect any notation 
showing that the repayment of the loans would be deducted 
from his paycheck or have ever been repaid.
 
Martin testified that he believed Torres just as he believed 
Francisco Unanue. 
 
Martin explained that he had considered 
Torres to be a friend and he had financially helped Torres when 
they had worked together.  Torres denied that he ever made the 
telephone calls to Martin, urging him to sign the settlement 
agreement or telling him th
at the Union had lost the case.  
Clearly, there is no corroborating evidence to show that Torres 
made the telephone calls to Martin or that he participated in a 
campaign to induce Martin to sign the settlement.  The record 
evidence, however, strongly sugge
sts that Torres was a friend 
to Martin and a likely person to reinforce to Martin that the 
Union had lost the case and that Martin should sign the settl
e-
ment agreement.  While there is no proof that Torres received 
favors from Goya for his persuasive telep
hone calls to Martin, 
the timing of the significant loans and his promotion is certai
n-

made the calls to Martin. There is, however, no direct evidence 
that he was acting as an agent of Goya or at
 
the direction of 
Goya.  Accordingly, while it is certainly most likely that Torres 
acted at the direction of Goya in contacting Martin and affir
m-

sufficient basis to find Torres as an agent in mis
representing the 
status of the unfair labor practice proceeding to Martin.
 
Even without a finding that Torres acted as an agent of 
Goya, the overall record reflects that Goya intentionally mi
s-
represented the status of the unfair labor practice proceeding 
d
uring the execution of the private settlement agreements.  I 
base this finding upon a number of reasons as discussed below.
 
Francisco Unanue and Robert Unanue assert that the settl
e-
ment agreements were ultimately perfected after a number of 
meetings and te
lephone conversations with Martin and Turie
n-
zo.  Their testimony conveys a give
-
and
-
take interaction in 
which all parties participated and negotiated the terms of the 
settlement.  They further assert that these discussions came 
about because Turienzo unexp
ectedly contacted Robert Unanue 
with an unsolicited proposal to stop disparaging the Company.  
According to Goya, Turienzo and Martin were not seeking 
reinstatement, and yet they desired strict confidentiality.  It is 
incredibly providential that the emplo
yees came forward pr
o-

Goya would assert that this alleged initiative was taken by 
                                        
        
 
9
 
The only other documented loan that did not 
include a notation on 
repayment was a loan of $5000 given to Torres in February 2003 and 
after his promotion to supervisor.
 
warehouse employees who do not speak, read, or write English 
and who had no apparent background in business, empl
oyment 

apparent disparity in language skills, background, and emplo
y-
ment experience, the discriminatees participated in negotiating 
a settlement on equal terms with two accomplished busines
s-
m
en who must have appeared quite formidable to these former 
employees.  Such a scenario is simply not realistic.  There is no 
dispute that there were settlement negotiations between, Goya, 

i-
natees 
during the unfair labor practice hearing in the Miami 
office of the Board. In its posthearing brief, Goya describes the 

translating to and from English and Spanish.  Even with the 
assistance of
 

r-
ney and others, no settlement was reached.   Thus, it is incred
i-
ble that these two discriminatees negotiated a settlement on 
their own with Goya and independently proposed such settl
e-
ment terms as confident
iality and the cessation of union activity 
or disparagement of the Company as Goya suggests.
 
Robert Unanue assumed the Florida operation in August 
1999.  He began working for the family business in 1977 and 
has served in various roles with Goya since that 
time.  As pre
s-
ident of Goya Foods of Florida, Robert Unanue was responsible 
for running the facility.  He testified that one of his respons
i-
bil
i
ties during the period of time between June and October 

ry pu
b-

asserts that it would have been rather fortuitous for Robert 
Unanue if Turienzo had called him and offered to end the 

Turienzo ackno
wledges that he had publicly accused Goya of 
having rats in its warehouse, the impetus was on Robert 
Unanue to find a way to stop what he believed to be a smear 
campaign against the Company.  It is simply inconceivable that 
Turienzo just happened to devise
 
a plan for settlement by which 
the bad publicity could be stopped.
 

n-

credibility.  Goya further asserts that I must consider that Tur
i-
enzo and Martin stand to gain considerably if the settlements 
are not given effect by the Board as each would receive add
i-
tional backpay and each would have to be offered reinstat
e-
ment.  While that is certainly true, the same can be said for 
Francisco and
 
Robert Unanue.  If the settlement agreement is 
not given effect by the Board, Goya will have to pay the r
e-
maining net backpay that has accrued since 2000 and Goya will 
have to offer these discriminatees reinstatement.  Thus, the 
credibility of Francisco a
nd Robert Unanue is equally subject to 
scrutiny because of their interest in the outcome of this pr
o-
ceeding.  In posthearing brief, counsel for Goya argues that 

describing it as consistent, calm, 
deliberate, and unshakeable.  
As I have indicated above, their testimony was consistent and 
smoothly presented in contrast to the testimony of Martin and 

i-
mony to be more credible.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
356
 
Perhaps because 
Martin and Turienzo testified through an i
n-
terpreter, there were some instances in their testimony where 
there was not extensive explanation and the testimony was 
abbreviated or condensed.  Having heard their testimony in its 
entirety, it is apparent that 
some inconsistencies or contradi
c-
tions may have arisen because Turienzo and Martin may have 
been initially confused by the questions or uncomfortable with 
the hearing process. While the record is somewhat unclear as to 
the precise time in which Turienzo fi
rst learned of the proposed 


o-
ny in pertinent part. In light of all of the record testimony, any 
minor inconsistencies in the testimony
 
of Turienzo and Martin 
are not fatal to the total credibility analysis.
 
Prior to the testimony of Jesus Martin, counsel for the Acting 
General Counsel disclosed that Martin had been evaluated by 
his primary care physician on December 17, 2010.  His phys
i-
c

precludes [him] from being able to understand new material 

must be precluded, or in the alternative, that Goya be allowed 
to conduct an ind
ependent medical examination of the witness 
to determine the degree of mental impairment of the witness.
 
Federal 
R
ules of Evidence 
601 provides that every person is 
competent to be a witness except as otherwise provided in the 
Federal Rules of Evidence.  T
hose additional qualifications 
limit the witness to matters to which he or she has personal 
knowledge (Fed.R.Evid
.
 
602) and requires that the witness take 
an oath (Fed.R.Evid. 603). At modern common law, there is no 
rule automatically excluding a person wi
th diminished mental 
capacity. The test is whether the witness has enough intell
i-
gence to make it worthwhile to hear him at all and whether he 
recognizes a duty to tell the truth. McCormick
, Evidence 
62 

res only a 
minimal ability to observe, recollect, and recount as well as an 
understanding of the duty to tell the truth.  Ibid.  Furthermore, 
when a mature person of normal appearance and demeanor is 
offered as a witness, he is presumed to be a competent w
itness 
and incompetency must be shown by the party objecting to him. 
Henderson v. U.S
., 218 F.2d 14, 18 (6th Cir. 1955), cert. denied 
349 U.S. 920 (1955).  Thus, it is a well
-
established principle, as 
based upon Fed.R.Evid. 601 that witnesses are presumed 
co
m-
petent to testify. 
U.S. v. Devin
, 918 F.2d 280, 291

292 (1st Cir. 
1990).
 
The courts have long recognized that the competency of a 
witness to testify is a determination for the trial judge. 
U.S. v. 
Hyson
, 721 F.2d 856, 864 (1st. Cir. 1983); 
U.S. v. Marti
no
, 648 
F.2d 367, 389 (5th Cir. 1981), cert. denied 456 U.S. 943, 949 
(1982).  When the competency of a witness is challenged b
e-
fore testifying, it is the duty of the court to make such examin
a-
tion as will satisfy it of the competency or incompetency of th
e 
witness. The form of the examination rests in the discretion of 
the court. 
Henderson v. U.S.,
 
above at 17.  In the instant case, I 
allowed counsel for the Acting General Counsel to begin her 
examination of Martin with a series of background and found
a-
tio
nal questions to demonstrate his ability to observe, recollect, 
and recount events, as well as his understanding of his sworn 
duty to tell the truth.  Counsel for Goya was given a similar 
opportunity to question Martin with respect to related aspects of 
co
mpetency.  At the exhaustion of the examination by both the 
Acting General Counsel and Goya, I found that Martin was 
fully competent to testify concerning substantive matters.
 

concerning the events oc
curring in 2000.  His testimony 
demonstrated that he had the capacity to recall the events of 
2000 and he appeared to fully understand his duty to testify 
truthfully under oath.  Based upon the initial questioning by the 
counsel for the Acting General Coun
sel and counsel for Goya, I 
found no basis to preclude his testimony or to require an ind
e-
pendent medical examination.  
U.S. v.
 
Lightly,
 
677 F.2d 1027, 
1028 (4th Cir. 1982).
 
Accordingly, based upon the credible testimony of both T
u-
rienzo and Martin, I find
 
Goya intentionally misrepresented the 
status of the outstanding unfair labor practice case as it induced 
Turienzo and Martin to sign the private settlement agreements.
 
4.  Whether the settlement agreements were contrary
 
to the policies and purposes of the
 
Act
 
There is no dispute that each of the settlement agreements 
signed by Turienzo and Martin contained a provision requiring 


signing t
he settlement agreements, Martin and Turienzo also 
agreed that they would not disclose or discuss the terms of the 
agreement or the circumstances related thereto with any other 
person other than their attorney, accountant, or tax advisor.  
The Acting Gener
al Counsel submits that these terms are r
e-
pugnant to the purposes and policy of the Act.
 



e parties.  
Goya asserts that the sole direct evidence in the record of the 

settlements is the testimony of Robert and Francisco Unanue.  
Francisco Unanue testified that the intent of this phras
e was to 

He went on to explain that he believed that the phrase relating 
to union activity was meant to prohibit the individuals dispara
g-
ing Goya.  Robert Unanue testified that the wording deali
ng 

e-
ment with Turienzo and Martin and he contended that the intent 
of the language was to prohibit disparaging Goya.  Both Fra
n-
cisco and Robert Unanue contended that the language was i
n-
cluded in th
e agreements because it was first brought up by 
Turienzo.
 
Relying upon the testimony of Francisco and Robert Unanue, 
counsel for Respondent argues that it is fundamental law that 
the meaning of a contract, including contracts settling unfair 
labor practice
 
charges, is the intent of the contracting parties.  
In support of this argument Respondent cites cases in which the 
Board or a court dealt in part with the intent of contracting 
parties in order to determine the meaning of contract language.  
These cases,
 
however, dealt with agreements between unions 
 GOYA FOODS OF FLORID
A
 
357
 
and employers
10
 
and one case even dealt with language that had 
been included in an informal Board settlement executed by the 
respondent employer, the union, and a Regional Director for the 
Board.
11
  
Clearly, a
ll of the cases cited by Goya dealt with co
n-
tracting parties who fully participated in the negotiation of the 
terms of their agreements.  There is no credible evidence that 
such a similar negotiation occurred in the execution of these 
agreements.  Francisc
o and Robert Unanue assert that there 
were a number of meetings that occurred in which Turienzo, 
Martin, and Bravo met and discussed the terms of the agre
e-
ments.  When asserting that union activity meant disparaging 
Goya, Robert Unanue testified:
 
 
And that

it was discussed at meetings.  So what the document repr
e-
sents is the summation of the spirit and the discussions of the 
parties, including Goya Foods, including the four parties.
 
 
In contrast, Turie
nzo credibly testified that he did not pr
e-
pare the settlement agreement that he signed and he did not 
suggest the language that was included in the document.  Tur
i-
enzo explained that he was not an attorney, had never attended 
law school, or drafted a legal
 
document.  He testified that he 
does not write in English and would not know how to draft a 
legal document. He recalled that he attended only one meeting 
with Francisco and Robert Unanue and he denied attending any 
meetings with any other employees concer
ning the settlement 
agreements.  Martin testified that he signed the settlement 
agreement given to him by Francisco Unanue without reading 
the document. He testified that Francisco Unanue actually read 
the document to him.
 
In describing their meetings with
 
Martin and Turienzo, Ro
b-
ert and Francisco Unanue depict a negotiation in which all 

r

come to a mutual agreement.  Based upon the overall testim
o-
ny, such a scenario is simply not credible.  As discu
ssed more 
fully above, the overall evidence reflects that Turienzo and 

n-
zo were presented with a prepared settlement agreement with 
terms and conditions drafted by, and for the benefit of Goya.  
Tu
rienzo testified that he understood that in receiving the 

There is no doubt that Francisco and Robert Unanue made it 
very clear to Martin and Turienzo that they could not disparage 
the Company and r
eceive the money paid to them.  There is, 
however, no credible evidence that the meaning of the term 


would be used in the docume
nt to mean disparagement of the 
company as Robert Unanue suggests.
 
                                        
        
 
10
 
Flint Glass Workers v. Beaumont Glass Co
., 62 F.3d 574, 78 (3d 
Cir. 1995), in which the court denied summary judgment and dealt w
ith 
the interpretation of a settlement agreement between the union and the 
employer; 
Allied Mechanical Services,
 
352 NLRB 662, 663

664 
(2008), wherein the Board looked to the language of a settlement 
agreement between the employer and the union to determin
e the nature 

 
11
 
Park
-
Ohio Industries
, 283 NLRB 571, 572 (1987).
 
Goya argues that Martin and Turienzo voluntarily and kno
w-

clause and, thus, the Board should defer to the free choices 
made by th
ese men.  Although these men may have signed the 
agreements voluntarily, the record evidence does not indicate 
that they did so with full knowledge or understanding of the 
terms.  Even if they had understood and agreed to the prohib
i-
tion against their part
icipating in union activity, such agreement 
could not serve as a waiver of these statutory rights.  Goya 
submits that the Board has noted that unions may waive statut
o-
ry rights of employees and that such waivers will be given e
f-
fect.  In support of that ar

i-
sion in 
Postal Service
, 300 NLRB 196, 197 (1990), in which a 
union accepted a settlement in a grievance proceeding over the 
objection of an employee.  The Board opined that the employee 
had authorized the union to settle 
the dispute when he invoked 
the contractual grievance procedure.  Goya also cites the 

Springfield Terrace LTD
., 355 NLRB 951 

review of a 
R
egional 
D

s
 
decision and direct
ion of ele
c-
tion and the 
R
egional 
D

reopen the record for hearing.  In doing so, the Board noted that 
the evidence failed to establish that the union waived its right to 
represent a specific group of employees based on its
 
current 
collective
-
bargaining agreement with the employer covering a 
different group of employees.  In citing these two cases invol
v-

statutorily protected rights by an individual can be given n
o less 

 
Regardless of whether Martin and Turienzo knew and unde
r-
stood the terms of the settlement agreements, the undisputed 
language of the agreement precludes employees from engaging 
in activities 
protected by Section 7 of the Act.  Each of the 
agreements contains a provision that states that the discrim
i-
natees agree that they will not engage in any union activity 
relating to Goya and/or its employees.  Goya asserts that the 
clause is valid because 
its intent was to address conduct that 
disparages Goya.  The plain language of the agreements, ho
w-
ever, specifically prohibit all union activity and makes no refe
r-

agreements waive not only the future 
Section 7 rights of Martin 
and Turienzo, but also waive a public right that is central to the 
core of the protection of the Act.  As such, these overly broad 
terms are clearly repugnant to the purposes and policies of the 
Act.  
Ishikawa
 
Gasket American, In
c
., 337 NLRB 175, 176 
(2001), enfd. 354 F.3d 534 (6th Cir. 2004).
 
5.  Whether Goya has engaged in a history of violations of
 
the Act or has breached previous settlement agreements
 
resolving unfair labor practices
 
At the time that these settlement agreement
s were executed 
in 2000, Goya did not have a history of violating the Act and 
there was no evidence that Goya had breached any previous 
settlement agreements.  Thus, this 
Independent Stave
 
factor is 
not an issue with respect to the analysis.  While this factor in 
the analysis may not support the rejection of these settlement 
agreements, the remaining factors as discussed above weigh 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
358
 
heavily toward the rejection of these private settlement a
gre
e-
ments.
 
B.  Summary of Conclusions
 
On the basis of the entire record and as described above in 
the analysis of the 
Independent Stave
 
factors, I find the private 
settlement agreements are insufficient to waive reinstatement or 
to toll backpay for Martin 
and Turienzo. Finding the private 
settlement agreements to be repugnant to the policies and pu
r-
poses of the Act, I have determined that these agreements must 
be rejected in their entirety.
 

 
1.  Backgroun
d
 
Arturo Ross (Ross) was employed as an attorney with the 

2001.
12
  
During his tenure with the Board, he represented the 

1998 to 2001.  On
 
December 17, 2011, counsel for Goya served 
a subpoena ad testificandum on Ross, compelling his testimony 
at the hearing in this matter scheduled for January 11, 2011.  
Pursuant to 29 CFR 
§
 

Reg
u
lations, Series 8, as amend
ed, Ross filed a petition to r
e-


b-

and Regulations.
 
In his petition to revoke G


Rules and Regulations which prohibits current and former 
Board employees from testifying pursuant to a subpoena.  In 
relevant part, Rule 102.118(a)(1) provides:
 
 
no
 
present or former Regional Director, field examiner, a
d-
ministrative law judge, attorney, specially designated agent, 
General Counsel, Member of the Board or other officer or 
employee of the Agency shall produce or present any files, 
documents reports, mem
oranda, or records of the Board or of 
the General Counsel, whether in response to a 
subpoena d
u-
ces tecum
 
or otherwise, without the written consent of the 
Board or the Chairman of the Board if the document is in 
Washington, D.C., and in the control of the B
oard; or of the 
General Counsel if the document is in a Regional Office of 
the Agency or is in Washington, D.C, and in the control of the 
General Counsel.  Nor shall any such person testify in behalf 
of any party to any cause pending in any court or before
 
the 
Board, or any other board, commission, or other administr
a-
tive agency of the United States, or of any State, territory, or 
the District of Columbia, or any subdivisions thereof, with r
e-
spect to any information, facts, or other matter coming to that 
pe

e-
spect to the contents of any files, documents, reports, mem
o-
randa, or records of the Board or of the General Counsel, 
whether in answer to a subpoena or otherwise, without the 
written consent of th
e Board or the Chairman of the Board if 
the person is in Washington, D.C., and subject to the superv
i-
                                        
        
 
12
 

 
sion or control of the Board or was subject to the supervision 
or control when formerly employed at the Agency; or of the 
General Counsel if the person is 
in a Regional Office of the 
Agency or is in Washington, D.C., and subject to the superv
i-
sion or control of the General Counsel or was subject to such 
supervision or control when formerly employed at the Age
n-
cy.  A request that such consent be granted shall
 
be in writing 
and shall identify the documents to be produced, or the person 
whose testimony is desired, the nature of the pending pr
o-
cee
d
ing, and the purpose to be served by the production of the 
document or the testimony of the official.  Whenever any 
s
ubpoena ad testificandum
 
or 
subpoena duces tecum
, the pu
r-
pose of which is to adduce testimony or require the produ
c-
tion of records as described hereinabove, shall have been 
served on any such person or other officer or employee of the 
Board, that person wi
ll, unless otherwise expressly directed 
by the Board or the Chairman of the Board, or the General 
Counsel, as the case may be, move pursuant to the applicable 
procedure, whether by petition to revoke, motion to quash, or 
otherwise, to have such subpoena in
validated on the ground 
that the evidence sought is privileged against disclosure by 
this rule.
 
 
On December 28, 2010, Goya submitted a written request to 

s-
timony.  In its request, Goya asserts tha
t it expects that Ross 

subsequent to the close of the hearing before the judge in the 
above
-
referenced cases.  Goya further asserts that Ross will 
testify that such person told him that the
 
disciminatees had been 
offered private settlement agreements and that this individual 
asked Ross whether he thought that the Union and the General 
Counsel would win the case.  Goya also asserts in its written 
request that Ross would testify that he told t
his individual that it 
could be a long time before the cases were resolved.  Goya 


decision, or whether the judge had decided against
 
the discri
m-
inatees.  Additionally, Goya asserts that Ross could discuss the 
details of settlement discussions that occurred during the course 
of the unfair labor practice hearing and his testimony would 
establish Board knowledge of the settlement discussi
ons during 
and after the trial.
 


this issue at this time and years after the fact.  Goya also asserts 

expected testimony by the 

m-
inatees never mentioned the alleged statements by Goya and 
instead asked questions that would not have been asked if the 
discriminatee believed or was doubtful that the A
LJ had already 
ruled or had ruled against him.
 
On January 4, 2010, the office of the Acting General Cou
n-

request concerning the testimony of Ross.  Citing the rationale 
and the supporting case law, A
ssociate General Counsel Ric
h-
ard A. Siegel explained that absent a showing of most unusual 
circumstances, it is the policy of the Office of the General 
 GOYA FOODS OF FLORID
A
 
359
 
Counsel not to permit current or former Board agents to testify 
as witnesses with respect to the process
ing of unfair labor pra
c-
tice and representation cases.  Associate General Counsel 

compelling basis to deviate from this longstanding policy.  
Specifically, Associate General Counsel Siegel poin
ted out that 

employees themselves who would be able to testify regarding 
the settlement discussions occurring after the unfair labor pra
c-
tice trial.
 
With respect to the settlement discussions oc
curring during 
the trial, Associate General Counsel Siegel explained that wi
t-
nesses other than Ross would be available to Goya.  As far as 

request, Associate General Counsel Siegel opined that ther
e 
were also witnesses other than Ross that were available to Goya 

 

s-
timony, the Office of the Acting General Counsel concluded 
that th

circumstances warranting a departure from the General Cou
n-

Ross to testify at the scheduled hearing.
 
At the beginning of the trial, I gav
e the parties an opportun
i-
ty to present their arguments concerning this issue.  After due 


n-
eral Counsel concluded her case, Goya requ
ested that I reco
n-
sider my ruling on the grounds previously argued and also a
s-
serted that the testimony given was in direct contradiction to 

 
2.  Whether there are unusual circumstances warranting
 
Ros

 
Goya does not dispute that Rule 102.118(a)(1) prohibits the 
testimony of a current or former Board employee without the 
written consent of the Board or the General Counsel.  Goya 
argues, however, that the Board and the courts have recognized 
t

u-
ment, Goya cites the decision of the Eighth Circuit Court of 
Appeals in 
Stephens Produce Co. v. NLRB
, 515 F.2d 1373 
(1975), in which the respondent claimed that it had been denied 
a fair hearing
 
in a Board proceeding because it was not allowed 
to subpoena and question the Board field investigator who had 
conducted the initial investigation of the unfair labor practice 
charges.  The court noted that there is a limited evidentiary 
privilege which p
rotects the informal investigatorial and trial
-
preparatory processes of regulatory agencies such as the Board. 
Id. at 1375.  The court even went so far as to point out that the 

i-
mony is not always
 
necessarily sufficient to bring the privilege 
into effect.  The court further noted, however, that the respon
d-
ent was given all of the witness statements pursuant to the 

§
 
102.118(b)(1) and the respondent was 
able to, and did, utilize
 
these documents to cross
-
examine the 

e-

investigator that were inconsistent with the formal written 
statements.  The court also opined that
 
under the circumstances 
the respondent could assert nothing more than the mere surmise 
that Board witnesses had made earlier inconsistent statements 
which might be used to impeach them. With respect to the case 
before it, the court noted that while the as
serted privilege is not 
a broad one and cannot be used indiscriminately to hide all 

takes something more than the mere hope or surmise that i
m-
peaching evidence will be found in the investigatory
 
file or in 

at1377.
 



Drukker Communications v
. NLRB
, 
700 F.2d 727 (D.C. Cir. 1983).  In 
Drukker
, the employer and 
the union entered into a stipulation concerning the employees 
that were to be included in a collective
-
bargaining unit.  The 
conference was not only attended by a Board agent, but the 
wri
tten stipulation was signed by the Board agent.   The e
m-
ployer ultimately challenged the representative status of the 
union and asserted that the certification was invalid.  The e
m-
ployer argued that a group of employees erroneously voted in 
the election be
cause there was an oral understanding by the 
parties in conjunction with the stipulation that these employees 
would be excluded from the bargaining unit. The employer 
subpoenaed the Board agent who was present when the stipul
a-
tion was signed.  The administ
rative law judge denied the e
m-



i-
sion, the court determined that the privilege w
as not applicable 
to the case.
 
While the court may have found the privilege inapplicable, 
the circumstances of the case were distinguishable from those 
in the present case.  Finding that the testimony of the Board 
agent was central to the case, the court o
pined that if there had 
been an oral agreement, there would have been no basis to 
count the challenged ballots. Without the votes of the cha
l-
lenged ballots, the union would not have won the election, the 
certification would have been invalid, and there wou
ld have 
been no unfair labor practices in issue.  The court noted that 
there was uncontradicted evidence that the Board agent partic
i-
pated in the process by assisting the parties to arrive at the sti
p-
ulation.  The court viewed his participation as a means 
to e
n-
sure that the stipulation, properly understood, was worthy of the 

u-
l
a
tion.  In finding that the privilege did not apply, the 
Drukker 

t to 
an oral agreement varying the content of a stipulation for cert
i-


Banner Bedding, Inc
., 214 
NLRB 1013, 1013

1014 (1974).  Thus, while the testimony of 
the Boa
rd agent in 
Drukker
 
was arguably central to the case 

not.
 
Goya asserts that Ross would testify that Turienzo contacted 
him before he signed the settlement and that Turienzo never 
told Ross t
hat he had been told that there was a decision in his 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
360
 
case or mentioned that Goya had told him anything regarding 
the case.  Goya also asserts that Ross would testify that Turie
n-
zo asked him how he felt about the chances of success in the 
case.  Goya asser

i-

court in 
Drukker

merits of this case.  Assuming that Ross testified exactly as 
Goya proffered, such testimony
 
would not provide the clear 

First of all, there is no dispute that the settlement agreement 

i-
a
l
ity of the agreement.  The agreemen
t provided that Turienzo 

Agreement or the circumstances related thereto with any other 

tax advisors.  The record reflects that Turie
nzo or Martin did 
not show this document to any other person.  Although Goya 
might make the argument that Ross could have served as an 

there is no basis for such argument.  While Ross may have 
repr
esented the General Counsel in the earlier trial, he did not, 
and could not, personally represent these discriminatees in a 
private settlement agreement.
 
Assuming that Turienzo contacted Ross, as asserted by 
Goya, the proffer does not include any assertion
 
that Turienzo 
divulged any terms of the agreement or shared anything about 

not assert that Turienzo disclosed some of settlement discu
s-
sions, but not others. The proffer simply asserts that Tu
rienzo 
disclosed nothing about the circumstances of the settlement, 
which is fully consistent with the terms of the settlement 
agreement.  There is no reason to believe that Turienzo did not 
understand the provision of the settlement that prohibited di
s-
clo
sure of the terms or circumstances.  Keeping with that prov
i-
sion, he would not have been allowed to disclose to Ross any 
details of the settlement agreement or the discussions surroun
d-
ing the agreement.
 
Goya asserts that Turienzo asked Ross his opinion abo
ut the 
success of the case.  Goya asserts that Turienzo would not have 
done so if Goya had already told him that the Union lost the 
case.  Francisco and Robert Unanue testified that Turienzo took 
the lead in initiating the settlement and even offered some 
of 
the terms of the settlement.  As I have indicated above, I do not 
find this testimony credible. Nevertheless, assuming that Tur
i-
enzo was proactive as depicted by Francisco and Robert 
Unanue, it is also reasonable that he was aware that the Board 
process
 
did not stop with the ALJ decision.  Even though he 
had been told that the Union lost the case before the ALJ, it is 

ultimate success of the case as it proceeded through the Board 
process.  As it 
turns out, the ALJ decision was not the final 
action in this case and the case continued to be unresolved 


in issue as evidenced 
by this compliance proceeding.
 
Furthermore, there is no basis to conclude that Turienzo 
would have shared with Ross all the details or even a signif
i-
cant number of details about his conversations with Goya.  

ntion the ALJ 
decision does not establish that the decision was not mentioned 
by Goya.  As I noted in my earlier ruling at hearing, Goya seeks 


isclose his 
discussions with Francisco and Robert Unanue must prove that 
they did not tell him that the case had been lost before the ALJ.  
This premise is flawed.
 
In its decision in 
Sunol Valley Golf & Recreation Co
., 305 
NLRB 493, 495 (1991), the Board 

with respect to a subpoena that was served by both the respon
d-
ent and the charging party on a  Board agent.  In balancing the 
policy reasons for not involving Board employees as witnesses 
in Board litigation, the Board found tha
t balance weighed 
against requiring the agent to testify.  In determining this ba
l-



e that Fra
n-
cisco and Robert Unanue did not make statements attributed to 
them by Turienzo.  Because Ross was not a party to the settl
e-
ment and did not participate in any of the settlement discu
s-
sions, such a premise can be nothing more than mere specul
a-
tio
n and insufficient for me to make a finding of fact.
 



r-
gument is based upon 
the hypothesis that if Board Attorney 
Ross knew that Goya entered into a private settlement agre
e-
ment in 2000, the Acting General Counsel is now estopped 
from opposing the validity of the settlement agreements.  I do 
not find this argument to be persuasive
.
 
The Board has previously rejected the argument that the 
General Counsel or the Board is estopped from processing the 
allegations of a complaint because the respondent acted on 

Office.  
Capitol Tem
ptrol Corp
., 243 NLRB 575 fn. 59 (1979), 
enfd. 622 F.2d 574 (2d Cir. 1980).  In response to an analogous 
estoppel argument, the Board has also determined that it is not 
bound by informal or personal advice received by respondents 
from Board agents, especia
lly when employee rights are viola
t-
ed pursuant to that advice. 
Stokely
-
Van Camp, Inc.,
 
130 NLRB 
869, 871 (1961).  Thus, assuming that Ross was informed of 
the private settlements on or about the time they were executed, 
such knowledge does not bind the Act
ing General Counsel or 
prevent the opposition to these private settlement agreements.  
The Board has already ordered Goya to reinstate Turienzo and 
Martin and to pay them backpay for the period from their u
n-
lawful discharges until they are offered reinstat
ement.  The 
decision of the Board was affirmed by the United States circuit 
court of appeals.  Goya has declined to follow either the Board 


y under 


e-
vant.
 
Having heard the testimony in its entirety, I do not find un
u-
sual circumstances that warrant the testimony of Ross.
 
 GOYA FOODS OF FLORID
A
 
361
 
Therefore, on these findings of fact and conclusions of law 
and on the entire record, I issue the following recommended
13
 
ORDER
 
I
T IS HEREBY ORDERED
 
that Goya Foods Inc., d/b/a Goya 
Foods of Florida, Miami
,
 
Florida, its officers, agents, succe
s-
sors, and as
signs, shall take the following actions
 
1.  Immediately offer Alberto Turienzo and Jesus Martin r
e-
instatement to their former positions or substantially equivalent 
                                        
        
 
13
 
If no exceptions are filed as provided by Sec. 102.46 of the 

tions, the findings, conclusions, and reco
m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
positions, without prejudice to their seniority or other rights and 
privileges.
 
2.  Pay Albe
rto Turienzo the remaining net backpay owed to 
him and other reimbursable sums for the period of time from 
his unlawful discharge on July 7, 1999, until the date of a valid 
offer of reinstatement, less the $22,000 paid to him on October 
31, 2000.
 
3.  Pay J
esus Martin the remaining net backpay owed to him 
and other reimbursable sums for the period of time from his 
unlawful discharge on July 7, 1999, until the date of a valid 
offer of reinstatement, less the $25,000 paid to him on October 
4, 2000.
 
 
 
 
 
